      Case 3:18-cv-02699-N Document 34 Filed 07/09/19              Page 1 of 1 PageID 312



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 STANFORD HILL JR.,

 Plaintiff,                                                    Case No. 3:18-cv-02699-N

 v.
                                                           Honorable Judge Gary H. Miller
 CREDIT UNION OF TEXAS,

 Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff STANFORD

HILL JR. and the Defendant CREDIT UNION OF TEXAS, through their respective counsel that all

claims and counterclaims asserted by Plaintiff STANFORD HILL JR. and/or Defendant CREDIT

UNION OF TEXAS be dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41.

Each party shall bear its own costs and attorneys’ fees.


Dated: July 9, 2019                                   Respectfully Submitted,

STANFORD HILL JR.                                     CREDIT UNION OF TEXAS

/s/ Alexander J. Taylor                               /s/ Randy Roberts (with consent)
Alexander J. Taylor                                   Randy Roberts
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Blalack & Williams, PC
2500 S. Highland Ave., Ste. 200                       4830 LBJ Freeway, Suite 750
Lombard, Illinois 60148                               Dallas, Texas 75244
Phone: (630) 575-8181                                 Phone: (214) 630-1916
ataylor@sulaimanlaw.com                               rroberts@blalack.com




                                                  1
